.-_-   .._-   ^.,   -r-e   --a-   ”




       She second question wmfrontlng us is whether or not
u ncmbcr OR the Texas Loard of iiedicc\2
                                       ExarAncrs holds or
exercises 8 *civil offioc of @501lJnIent."
       Al'tiClC4602 Of thC h?~fScd civil 2tStutCs Of 3026 pm-
vides that mtho fund maliacid from the aforesaid fees shall be
applied first W the puy5Cnt of nCCewary espenaos of the Board
of Exmincrs; any renrinin::fund.eah8~1 be appliedby t&order
of the hoard (ioaqx~satlngmenb~rsof     theboardin proportion
M their labors."
  the Constitution, 8eotlfm ad of ArtIda 1%. for
  Districts areated to eoneerve, control and util-
  I?2 fo benaficiirlSl?l’VioC    the StCS%a aPd flood
  raters of thC rivers    and strems of tileState,
  or such powers  OS ray be wntmplated and %I-
  plied by tho purposatzof this provision of the
  Constitutloo, anf$as may be wnfarmd by Genmal
  Law, and in the ~r~lslons of t&Is Aof) and shall
  have (mdberewgnised         to exercise all the rl&ts
  and powers of an lndspendant e;o-ental            aji33ncy,
  ntmlalpallty, body polifia and wrporate t.0formu-
  late any and pll plpps doesed essential to the
  operatlcm of the DlsWiaf Md for St8 ad&n.lstm-
  t&on in the oontrol, storing, preservation andtlls-

  rfrvraojUpwtr3H8tH&,~lhWOQdIltLlWO~'
  xlmatos3prrroLa 8uabawmilQtity.ala power at wx-
                auaxovoranah8telmaad11aoa
                wamoMveratali?m~~u.
  subybe-aytbe3tatoesNrrsr,odblootQ
  fhepuwlslmmofthe~UtnUon~fbC)Aat8of~
  -dew
                                                ._i' .
                                        _: .. :,    :




   efMreetamofwmaw2a8MverQon8arYa                uenarb.

   uzuitnlla~tiQpglLtRafoffide,~~lu
   ahrrracPferto~$ha0athl6~8feMBte@@mntyOer-~
   mlMloaeMand~loxoautebslwlinthe~~eflYIs
   Thousuna (*QQQ.QQ)   Ddllamb -a#  pryaIm fo.the M6-
   tri&, the,~Qpcridzrapdglta?nbpddbff8n
   Dlatlyle~.th8 8tasea;tQncry
                             or whhh lienthE
                                           @ha1 lJ0ao-
_,c)terrmiMlcr.
            by qm stat0 Boapa at rater ialginearelhicrb
     bonds oftcr being rowrdcd in the official bond
     sc~rds of the wunty'in rhiuh the District
     maintains 1t6 ofTice shall be depositad with a
     &posltmy seleotcd ti approrecl   ror the d,~oslt
     of tic funds of t&c DidAct.     All vacanciesoc-
     ~ursln::in the board Of Dhwtire     shall be filled
     by a dcslgnatlor,of the Gfoto Bonrd of Unter En-
     &w2rs     suhjoct to approval of the Governor.
     Soyen (7) mea&em &all constitute a quorum to
     transact buelnees. Nu more than twc (2) OS said
     Diroctiro   utrallbe 8ppoinfed who reside in the
     5nme wunty at the tine of their ~+4n~ent.
     The direct&% shall etch be entitl-& to caoeiye
2,
        ._




.oeap